Citation Nr: 0012383	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1953 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claims for service connection for a back disorder 
and for an acquired psychiatric disorder.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

During the pendency of this appeal, significant changes have 
occurred in the caselaw addressing claims to reopen based 
upon new and material evidence.  Specifically, the 
appellant's burden in presenting new and material evidence 
has been slightly eased. See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The appellant's claims herein have not been considered in 
light of the newly adopted caselaw.  It is also unclear as to 
whether the RO considered 38 C.F.R. § 3.156, relating to new 
and material changes, in making its initial decision herein. 
See 38 C.F.R. § 7105 (d)(1)(A) (1999) (proper issuance of a 
statement of the case requires a citation to and discussion 
of pertinent laws and regulations).  Under these 
circumstances, the Board concludes that a remand is necessary 
herein to avoid possible prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


A.  Current Case Law for New and Material Claims

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Unlike former caselaw, the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be some new evidence which contributes to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  If the newly presented evidence is not 
"new," the claim to reopen fails on that basis and no 
further analysis of the evidence is required.  Similarly, if 
"new" evidence is not "material," in the sense that does 
not bear directly and substantially upon the specific matter 
under consideration and which, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, the claim to reopen fails on that basis 
and the inquiry ends.  38 C.F.R. § 3.156 (1999).  Second, if 
new and material evidence has been presented, it must be 
determined, immediately upon reopening the claim, whether the 
reopened claim is well grounded pursuant to 38 U.S.C. 
§ 5107(a) based upon all the evidence and presuming its 
credibility.  There is no duty to assist in the absence of a 
well-grounded claim.  Epps, 126 F.3d at 1468, cert. denied, 
sub nom. Epps v. West, 524 U.S. 940, 118 S. Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  As noted above, this test for new and material 
evidence has been discarded.  

After a thorough review of the claims folder, the Board 
concludes that the RO did not provide the appellant with 
proper laws and regulations concerning the requirement to 
submit new and material evidence to reopen a claim and what 
constitutes such evidence.  Accordingly, the RO should 
determine, under the new standard, if the appellant has 
submitted new and material evidence to reopen his claims for 
service connection for a back disorder and for an acquired 
psychiatric disorder. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should determine if the 
veteran has submitted new and material 
evidence to reopen his claims for service 
connection for: (1) a back disorder; and 
(2) an acquired psychiatric disorder.  
This determination should be made in 
accordance with the provisions of Hodge 
v. West, 155 F.3d 1356 (1998) and 
38 C.F.R. § 3.156(a) (1999).  In the 
event that the RO should determine that 
new and material evidence has been 
submitted, such that a claim is reopened, 
it must then determine whether that 
reopened claim is well grounded and, only 
if it is, proceed to a determination on 
the merits.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  If a final 
determination is unfavorable to the 
veteran, the RO should provide both the 
veteran and his representative, if any, 
with a supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria, including the 
legal provisions as to the requirement to 
submit new and material evidence to 
reopen a finally denied claim. See 38 
U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



